CHRISTIAN, J.
The offense is burglary; the punishment two years’ confinement in the penitentiary.
There are no bills of exception in the record. The testimony of the state is, in substance, this: The mercantile establishment of Taft Mercantile -Company, Incorporated, was burglarized and dry goods of the approximate value of 8400 taken therefrom without the consent of F. M. Boykin, Sr., president and general manager of the corporation, who had the actual control of the property, and in who-m occupancy of the house and ownership of the property was alleged in the indictment. Shortly after the burglary a part of the property was recovered from appellant, and identified by the witness Boykin as being some of the property that was taken from the store.
Appellant testified, in substance, that at the time of the burglary he was asleep on the depot platform, and that three boys were with him; that about 3 o’clock in the morning they aroused him and said they had opened a window in a store; that he went with them and got in the house with them and helped them bring the things out; that they already had the things packed up; that they took the property out of the house and left it in a field near Taft.
We are of the opinion that the evidence was sufficient to sustain the verdict of the jury and the judgment rendered thereon.
The judgment is affirmed.
PER CHRIAM. The foregoing opinion of the Commission of Appeals has 'been examined by the judges of the Court of Criminal Appeals, and approved by the court.